DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/24/2020 has been entered. Claims 1-6 and 11-13 have been amended. Thus, claims 1-15 remain pending.

Response to Arguments
Applicant’s arguments, see page 6, filed 11/24/2020, with respect to the claim objection have been fully considered and are persuasive. The claim objection to claim 1 has been withdrawn. 
Applicant’s arguments, see page 6, filed 11/24/2020, with respect to the rejections under 112(b) of claims 2-6 and 11 have been fully considered and are persuasive. The 112(b) rejections of claims 2-6 and 11 have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 11/24/2020, with respect to the rejection under 102(a)(1) of claim 1 have been fully considered and are persuasive. The rejection of claim1 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  The claims recite “pull-wire(s)” and “pull wire(s)” interchangeably. The Office suggests to amend the claims to . Appropriate correction is required.
Claim 1 is objected to for the following informalities: Lines 5-6 recite “the distal portion to the proximal portion and fixedly attached to the distal portion”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “the distal portion of the elongate body to the proximal portion of the elongate body and fixedly attached to the distal portion of the elongate body”. Appropriate correction is required.
Claim 12 is objected to for the following informalities: Line 1 recites “The device according to any of the claim 1”. The Office suggests to amend the claim to recite “The device according to claim 1”. Appropriate correction is required.
Claim 13 is objected to for the following informalities: Lines 3-4 recite "the proximal portion of the rigid elongate member". The Office suggests to amend the claim to recite “a proximal portion of the rigid elongate member”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not support the control organ extending through the wall in the grip structure to the rigid elongate member (claim 1) and the control organ is an extension of the rigid elongate member distal to the grip structure (claim 8). As shown in the first embodiment fig. 1A, the control organ 51 extends through the wall in the grip structure 4 to the rigid elongate member 5 (see fig. 1A and specification page 13 lines 14-16) but is not an extension of the rigid elongate member 5 distal to the grip structure 4. As shown in the second embodiment fig. 2A, the control organ 53 is an extension of the rigid elongate member 5 distal to the grip structure 4 (see fig. 2A and specification page 10 lines 2-5) but the control organ 53 does not extend through the wall in the grip structure 4 to the rigid elongate member 5. There is no support in the application as filed such that the control organ can both extend through the wall in the grip structure to the rigid elongate member and be an extension of the rigid elongate member distal to the grip structure. The two limitations are not properly described together in the application as filed. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "second pull wire" in lines 5 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the claim as being dependent upon claim 2 instead of claim 1. Appropriate correction is required.
Claim 6 recites the limitation "the inner cross section of the distal portion of the grip structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “an inner cross section of the distal portion of the grip structure”. Appropriate correction is required.
Claim 6 recites “an inner cross section of the distal portion of the grip structure” in lines 4-5. Lines 1-2 already recite “the inner cross section of the distal portion of the grip structure”. It is unclear if what is recited in lines 4-5 is the same as or different from that recited in lines 1-2. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “the inner cross section of the distal portion of the grip structure”. Appropriate correction is required.
Claim 13 recites the limitation "the hollow grip structure" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the 
Claim 13 recites the limitation "the moveable second structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the second structure”. Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 and 9-15 would be allowable if rewritten to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art, alone or in combination, fails to teach the pull wire is fixedly attached at an eccentric angle to an interior portion of a wall of the grip structure; and a control organ extending through the wall in the grip structure to the rigid elongate member, wherein an external pressure applied to the control organ influences the angular displacement of the rigid elongate member, thereby producing tension on the pull-wire and bending the bendable distal end. The closest prior art reference is Lee (Patent No. US 8,105,350 B2).
Lee teaches an elongate device with a bendable distal end (see fig. 6), comprising: an elongate body 20 having a distal portion (distal portion of 20) at the bendable distal end, a proximal portion (proximal portion of 20) and a lumen (see fig. 5); a pull-wire 250 located 
Lee does not teach the pull wire is fixedly attached at an eccentric angle to an interior portion of a wall of the grip structure; and a control organ extending through the wall in the grip structure to the rigid elongate member, wherein an external pressure applied to the control organ influences the angular displacement of the rigid elongate member, thereby producing tension on the pull-wire and bending the bendable distal end.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771